Citation Nr: 0522614	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for Cowden's disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 
to October 1968.

This appeal is before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision from the New 
York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 1999, the Board REMANDED 
the case to the RO for additional development, to include 
a nexus opinion from a private physician.  Thereafter, the 
case was REMANDED on July 2003, to afford the veteran the 
opportunity to testify at a hearing before a member of the 
Board.

The veteran was afforded a Travel Board hearing held in 
New York City in July 2002.  However, the Veterans Law 
Judge who conducted the hearing retired and is no longer 
employed at the Board.  VA regulations require that the 
individual who conducts the hearing participate in making 
the final determination of the claim.  See 38 C.F.R. § 
20.707 (2004).  Since that judge is not available, the 
veteran was informed of the situation and offered an 
opportunity to have another Board hearing.  Pursuant to 
the veteran's request, a Videoconference hearing was held 
before the undersigned Veterans Law Judge in May 2005.  
The transcript of both Board hearings are of record.

At the May 2005 hearing noted above, the veteran testified 
that he had been diagnosed with cancer at the base of the 
tongue and that it was related to the Cowden's disease.  
He also stated that this disease had caused him to develop 
a thyroid condition, which necessitated surgical removal 
of part of his thyroid.  Thereafter, the veteran submitted 
a private medical statement dated in June 2005, from a 
physician who opined that the veteran's tongue cancer was 
more likely than not a direct result of the Cowden's 
disease and exposure to high altitudes during service.  
The Board finds that the record raises claims for service 
connection for a thyroid disorder and cancer of the 
tongue, to include as secondary to a service-connected 
disability.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.


REMAND

While the veteran's service medical records are negative 
for a diagnosis or treatment of gastrointestinal polyps or 
Cowden's disease, there is some indication of rectal 
bleeding.  A service medical report dated in April 1965, 
shows a finding of a rectal tag and blood in the stool, 
which was attributed to hemorrhoids.  In June 1965, a 
barium enema was grossly contaminated by fecal matter and 
it was stated that it was impossible to rule out the 
presence of a polyp.  The colon, appendix, and the ileum 
were otherwise normal.  Examination at the 
gastrointestinal clinic in July 1965 found no significant 
lesions and two small internal hemorrhoids.  The 
sigmoidoscopy to 25 centimeters was normal.  The September 
1968 separation examination was negative for any pertinent 
abnormal clinical findings.

Post-service treatment records reveal that the veteran was 
diagnosed with multiple polyps as early as April 1993. An 
esophagogastropduodenoscopy revealed multiple small polyps 
extending throughout the distal esophagus, stomach and 
proximal duodenum.  A letter dated in May 1994 from a 
private physician includes a diagnosis of Cowden's 
disease.

In a November 1996 letter from Dr. N. S., the veteran was 
advised of multiple polyps throughout the large bowel as 
well as in the junction of the small and large bowel, the 
stomach and the esophagus, which was believed to be 
indicative of Cowden's syndrome.  Dr. N. S. further 
advised the veteran that rectal bleeding could be due to 
tumors in the bowel lining or stomach tumors bleeding 
internally, and should not be presumed to be related to 
his internal hemorrhoids.

At a September 1998 Travel Board hearing, the veteran 
testified that one of his physicians had stated verbally 
that his in-service rectal bleeding and pain could have 
been an early manifestation of the currently diagnosed 
Cowden's disease.  The case was remanded to obtain a 
written statement from the  private physician.  While that  
physician did not respond to the RO's request, a statement 
from another physician tends to support the veteran's 
claim.  Specifically, in a statement dated in November 
1998 from Dr. N. S., the physician opined that rectal 
bleeding, such as that which the veteran experienced 
during service, could have been an early manifestation of 
the currently diagnosed Cowden's disease.  He concluded 
that, given the symptoms experienced during the relevant 
period from May 1965 to September 1965, it was as likely 
as not that these were early symptoms of Cowden's disease.  
It was further noted that it would have been nearly 
impossible to diagnose Cowden's disease at the time based 
solely on a history of rectal bleeding, especially in the 
absence of a colonoscopy.  The physician added that 
Cowden's disease bore no relationship with rectal tags or 
hemorrhoids. 

The November 1998 private medical statement can arguably 
be construed as supporting the claim of a nexus between 
the veteran's Cowden's disease and in-service rectal 
bleeding, although its probative value is weakened by the 
apparent absence of a review of the relevant medical 
evidence in the claims file.  It is pertinent to note 
that, if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion to support its ultimate conclusions. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of 
the foregoing, the Board finds that a gastrointestinal 
examination that includes an opinion addressing the 
question of a link between the veteran's Cowden's disease 
and in-service rectal bleeding  is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The Board further notes that at the May 2005 hearing the 
veteran testified that he was receiving Social Security 
Disability.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain 
and consider SSA medical records.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Under the circumstances presented here, the RO 
should contact the SSA to obtain any medical records that 
may be available.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).

Accordingly, this case is REMANDED for the following 
action:
 
1.  The RO should contact the SSA and 
request copies of any administrative 
decision relating to disability 
determination evaluations of the 
veteran that may be available, along 
with all medical records and other 
evidence upon which such decisions were 
based.  All efforts to obtain these 
records should be fully documented, and 
the SSA should provide a negative 
response if records are not available.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

2.  Once all the medical records have 
been received, the claims file should 
be sent to a VA gastroenterologist to 
ascertain the etiology of the 
veteran's currently diagnosed Cowden's 
disease.  After reviewing the relevant 
medical records in the claims file, to 
include the service medical records 
and the November 1998 medical 
statement from N. J. Sarlis, M.D., the 
physician is asked to opine whether it 
is at least as likely as not (50 
percent or greater probability) that 
the veteran's Cowden's disease began 
during service or is causally linked 
to any incident of or finding recorded 
during service, to include the 
reference to rectal bleeding in the 
service medical records.  

The claims file must be made available 
to and reviewed by the examiner prior 
to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  If 
any further evaluation of the veteran 
is indicated before an opinion can be 
proffered, the physician should so 
indicate.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If the question presented is 
too speculative to answer, the examiner 
should so state.

3.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
must readjudicate the veteran's claim 
for service connection for Cowden's 
disease with consideration of all of 
the evidence obtained since the 
issuance of the Supplemental Statement 
of the Case (SSOC) in August 2002.    

5.  If the claim is not granted to the 
appellant's satisfaction, the RO should 
issue a SSOC, which includes all 
relevant action taken on the claims, 
and a summary of all of the evidence 
added to the record since the August 
2002 SSOC.  A reasonable period of time 
for a response should be afforded. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003), codified at 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


